Title: To George Washington from William Deakins, Jr., 10 January 1787
From: Deakins, William Jr.
To: Washington, George



Sir.
George Town [Md.] 10th Janry 1787

I have your favor of this date. It gives me pain to Inform you I have not yet purchased more than 20 Bushels of Poland Oats

that are in hand. I had Contracted in different Lands for 100 Bushels to be delivered the 1st of this month—but the Farmers from whom I had engaged them, have deceived me, but I have sent out into the Country within these few days past & expect to get you at least 100 Bushels & If possible will make the Quantity 200 Bushels. You may at all Events Calculate to receive at least 100 Bushels by the 15th day of Next month—I am Sir Your Obt Servt

Will. Deakins Junr

